J-A16042-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DENNIS FULTON                              :
                                               :
                       Appellant               :   No. 80 EDA 2021

             Appeal from the PCRA Order Entered October 8, 2020
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0003414-2014


BEFORE: McLAUGHLIN, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                              FILED JULY 6, 2022

        Dennis Fulton (Fulton) appeals from the order entered in the Court of

Common Pleas of Philadelphia County (PCRA court) dismissing his second

petition filed pursuant to the Post-Conviction Relief Act (PCRA), 42 Pa.C.S.

§§ 9541-9546, as untimely. In his PCRA petition, Fulton claimed that he met

the governmental interference exception to the time-bar based on the PCRA

court’s failure to allow retained counsel to amend his first PCRA petition, and

that he met the newly-discovered facts exception because he was not aware

that the victim’s wallet was missing and would not be presented at trial. In

his brief, he raises multiple issues of trial, former PCRA and appellate counsel’s




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A16042-22


ineffective assistance, alleges that the Commonwealth committed a Brady1

violation by not presenting the victim’s wallet at trial or apprising him that it

was missing, maintains that the PCRA court erred in denying retained

counsel’s continuance request in his first PCRA matter, in sentencing him

without a PSI and in failing to hold a hearing. We affirm.

        We take the following factual background and procedural history from

the PCRA court’s October 8, 2020 opinion, this Court’s July 23, 2019 opinion

and our independent review of the record.

                                               I.

        On January 6, 2014, Fulton was charged with murder, robbery and

related offenses. He proceeded to a jury trial in November 2015. This Court

set forth the relevant facts adduced at trial in its July 23, 2019 opinion:

              On February 7, 2008, Aisha Evans purchased a Smith &
        Wesson Model 10 .38 Special revolver, serial number D424759,
        for the father of her children, the Defendant Dennis Fulton. Evans
        purchased the revolver for [Fulton] because he could not buy the
        gun himself.

               Prior to the murder, the decedent Rudolph Wilkerson, a 61
        year-old neighborhood “hack driver,” provided several unlicensed
        taxi rides to the [Fulton], Evans, and several others living in the
        neighborhood. During one hack ride, the decedent allegedly
        flirted with Evans, which greatly upset the [Fulton].

              On June 17, 2010, the decedent purchased thirty bundles of
        heroin from Frank Johnson, Jr., a drug dealer who occasionally
        employed the decedent. Edwin Castro, the decedent’s neighbor,


____________________________________________


1   Brady v. Maryland, 373 U.S. 83 (1963).


                                           -2-
J-A16042-22


     later observed the decedent transport the heroin in his green 1993
     Ford Explorer.

            On June 18, 2010, the evening of the murder, the decedent
     and Roger Aye, the decedent’s close friend, socialized and smoked
     crack cocaine in the decedent’s home. While using a “star 67”
     prefix to conceal his phone number, [Fulton] called the decedent
     three times between 11 p.m. and 11:34 p.m. and received no
     response. Once [Fulton] called the decedent from his unconcealed
     number, the decedent immediately returned [Fulton’s] call and
     arranged to pick up [Fulton]. As he was leaving his home, the
     decedent told Aye that he needed to pick up a “young boy,”
     referring to [Fulton], near Sixth Street and Emily Street. The
     decedent never returned home.

           At 12:33 a.m. on June 19, 2010, Officers Brian Egrie and
     James Bragg responded to a radio call for an unresponsive male
     lying on the highway near 16 E. Wolf Street and discovered the
     decedent lying in a pool of blood. At 12:51 a.m., medics
     pronounced the decedent dead at the scene.

            At approximately 1 a.m. on June 19, auto mechanic John
     Pilotti observed the decedent’s vehicle illegally parked near the
     intersection of Seventh and Morris Streets, and called a towing
     service the next morning. That morning, Sergeant Kevin Cannon
     and Officer Melissa Curcio secured the vehicle and observed
     interior and exterior bloodstains.

           At trial, Dr. Gary Collins, the former Philadelphia Deputy
     Medical Examiner and an expert in forensic pathology, testified
     that the decedent suffered[, inter alia, a] fatal, penetrating
     gunshot wounds to the back left of the head and the right shoulder
     [and] a fatal perforating gunshot wound to the central chest[.] …
     Dr. Collins concluded, to a reasonable degree of scientific
     certainty, that the cause of death was homicide by multiple
     gunshot wounds. Two bullets were recovered from the decedent
     and turned over to the Philadelphia Police Department Homicide
     Unit.

                                   *    *    *

            Officer Ronald Weitman of the Firearms Investigation Unit,
     a ballistics expert, concluded that all four bullets recovered in this
     matter were .38/.357 caliber and exhibited “five right twist” rifling

                                       -3-
J-A16042-22


     markings. Officer Weitman concluded that each bullet was fired
     from the same weapon. At trial, Officer Weitman testified that all
     Smith & Wesson Model 10 .38 Special revolvers left “five right”
     markings on their respective bullets. In 2013, Officer Weitman
     examined the Smith & Wesson Model 10 revolver belonging to the
     [Fulton] and determined that the weapon fired .38 caliber bullets
     exhibiting “five right” rifling characteristics.

           On August 7, 2010, Detective Kenneth Rossiter interviewed
     Aye, who stated that he left the decedent’s home at approximately
     7 a.m. the morning after the murder. As he travelled home, Frank
     Johnson Sr., a neighborhood drug dealer and Johnson Jr.’s father,
     told Aye that the decedent was murdered over 30 bundles of
     heroin. Aye said that, the day before the shooting, Castro saw
     the decedent transport the heroin in his green Ford Explorer.

            Detective Rossiter recovered the decedent’s cell phone and
     discovered that the [Fulton’s] 267–271–6664 number was the last
     call to the decedent’s phone. In the hour prior to the shooting,
     three calls were made from [Fulton’s] phone to the decedent’s
     phone using a “star 67” prefix to conceal the number’s identity.
     The records further revealed that an unconcealed fourth call was
     made from [Fulton’s] phone at 11:34 p.m., and that a return call
     was made two minutes later.

           On August 13, 2010, Detectives Rossiter and Nordo
     interviewed [Fulton], who confirmed that the 267–271–6664
     number belonged to him. [Fulton] claimed that his cousin, Shaku
     Maven, called the decedent from his phone on the night of the
     murder. At trial, Maven testified that he did not use [Fulton’s]
     phone on the night of the murder, as he was in Darby at that time.

            Two days after his interview with detectives, [Fulton] told
     his cousin Norman Whitest that police knew that he was the last
     one to call the decedent and the last person in the decedent’s car.
     [Fulton] told Whitest that he called the decedent for a ride to
     Evans’ home and that he was worried that Maven gave detectives
     his name. At around the same time period, [Fulton] told Evans
     that he killed the decedent because he needed the money and
     stole cash from him.

           Tazmin Willis, [Fulton’s] close friend, was incarcerated at
     the time of the decedent’s murder. Upon his release in the
     summer of 2010, Willis moved into [Fulton’s] home at 604 Emily

                                    -4-
J-A16042-22


        Street. There, [Fulton] told Willis that he murdered the decedent
        because the decedent had disrespected Evans earlier that
        summer. [Fulton] implored Willis not to tell the decedent’s son
        that [Fulton] murdered his father.

              On January 8, 2013, Willis provided a statement about the
        instant matter to state and federal authorities in exchange for a
        downward departure on his pending federal robbery and firearms
        charges.    During the interview, Willis repeated [Fulton’s]
        confession and stated that [Fulton] habitually carried a silver
        Smith & Wesson revolver.

              On March 6, 2013, Special Agent Mangold of the
        Pennsylvania Attorney General’s Office interviewed [Fulton],
        whereupon [Fulton] stated that Evans purchased a Smith &
        Wesson Model 10 revolver, serial number D424759 on his behalf.
        [Fulton] told Special Agent Mangold that someone stole the
        weapon prior to the interview.

(Commonwealth v. Fulton, 2019 WL 7219708, unpublished memorandum,

at **4-6 (Pa. Super. filed July 23, 2019) (record citations and footnotes

omitted).

        On November 6, 2015, the jury convicted Fulton of first-degree murder,

robbery, firearms not to be carried without a license, carrying a firearm on a

public street in Philadelphia and possession of an instrument of crime.2 The

same day, the trial court imposed the mandatory sentence of life without the

possibility of parole on the first-degree murder charge, plus an aggregate term

of not less than eight nor more than sixteen years on the remaining charges.




____________________________________________


2   18 Pa.C.S. §§ 2502, 3701(a)(1), 6106(a)(1), 6108 and 907(a), respectively.


                                           -5-
J-A16042-22


      Fulton filed a direct appeal challenging the sufficiency and weight of the

evidence.   On December 16, 2016, this Court affirmed the judgment of

sentence and the Supreme Court denied further review on May 15, 2017.

(See Commonwealth v. Fulton, 159 A.3d 1009 (Pa. Super. filed Dec. 16,

2016) (unpublished memorandum), appeal denied, 169 A.3d 523 (Pa. 2017)).

      Fulton filed a first pro se PCRA petition on January 29, 2018. Appointed

counsel, Attorney Berardinelli, filed an amended petition on May 8, 2018, in

which he argued that trial counsel was ineffective for failing to interview and

introduce certain potential witnesses. The Commonwealth filed a motion to

dismiss Fulton’s PCRA petition. The PCRA court issued notice of its intent to

dismiss the petition on June 21, 2018. See Pa.R.Crim.P. 907(1). Fulton filed

a pro se response in which he expressed his intent to proceed pro se on

appeal. On September 19, 2018, Attorney Berardinelli filed a supplemental

PCRA petition in which he advised the court that, upon meeting with Fulton,

he determined that additional issues Fulton wanted him to raise lacked merit.

On September 26, 2018, Lauren Wimmer, Esquire, entered her appearance

on behalf of Fulton, although Attorney Berardinelli had not requested

permission to withdraw.

      On the morning of September 27, 2018, the PCRA court granted the

Commonwealth’s motion to dismiss Fulton’s PCRA petition.             Later that

morning, the court held a hearing to address Fulton’s earlier request to

proceed pro se on appeal. Attorney Wimmer appeared at the hearing and


                                     -6-
J-A16042-22


requested a continuance of forty-five days to speak with Fulton and

“determine whether further filings need to be made.”          (Fulton, 2019 WL

3307920, at *4). After confirming that Attorney Wimmer was not requesting

the PCRA court to reconsider the dismissal, the PCRA court denied the request

for a continuance because the petition had already been dismissed, removed

Attorney Berardinelli and formally appointed Attorney Wimmer as appellate

counsel. (See id. at **4-5).

        Fulton appealed the dismissal of his first PCRA petition and, in pertinent

part, challenged the PCRA court’s failure to grant Attorney Wimmer a

continuance so she could file another supplemental PCRA petition. Attorney

Wimmer claimed that she had identified two ineffective assistance of counsel

claims. (See id. at *5). In the Superior Court’s July 23, 2019 memorandum

affirming the first PCRA petition’s dismissal, we observed, in pertinent part,

that:

               “The decision to grant a continuance is within the sound
        discretion of the trial court, and we will reverse only if the court
        has abused its discretion.” Commonwealth v. Paddy, 609 Pa.
        272, 15 A.3d 431, 470 (Pa. 2011) (citations omitted). Initially,
        the PCRA court had already dismissed Appellant’s petition earlier
        that morning—before Attorney Wimmer orally requested a forty-
        five day extension of time. See N.T. Hr’g, 9/27/18, at 4-6.
        Regardless, Attorney Wimmer, who was not formally retained as
        private counsel, declined to argue that the PCRA court should
        reconsider its dismissal.       See id.      Therefore, under the
        circumstances, we cannot hold that the PCRA court abused its
        discretion by denying Attorney Wimmer an extension of time to
        file an amended petition. See Paddy, 15 A.3d at 470.




                                       -7-
J-A16042-22


(Id. at *6).   The Pennsylvania Supreme Court denied Fulton’s petition for

allowance of appeal. (See Commonwealth v. Fulton, 224 A.3d 363 (Pa.

2020)).

      On August 10, 2020, Fulton filed the instant, untimely PCRA petition in

which he claimed the applicability of the governmental interference and newly-

discovered fact timeliness exceptions on the bases that: (1) the court’s failure

to allow Attorney Wimmer to amend the first PCRA petition was governmental

interference, and (2) the fact that the victim’s wallet was missing was a newly-

discovered fact that he was unaware of at the time of trial and counsel was

ineffective for failing to raise this issue. (See Second PCRA Petition, 8/10/20,

at 3). He also raised thirteen issues that that can be characterized as: (1)

the trial court abused its discretion in failing to order a Pre-Sentence

Investigation (PSI) and in denying Attorney Wimmer’s request to amend the

first PCRA petition; (2) trial counsel was ineffective for failing to (a) file a

motion to dismiss on the basis of a speedy trial violation, (b) file motions to

suppress, (c) present defense witnesses and (d) raise a Brady challenge; and

(3) appointed PCRA counsel was ineffective for failing to preserve the claims

of trial counsel’s ineffectiveness. (See PCRA Court Opinion, 10/08/20, at 5-

6); (PCRA Petition, 8/10/20, at Attachment).

      The PCRA court issued a Rule 907 notice of its intent to dismiss without

a hearing on August 21, 2020. On September 8, 2020, Fulton responded, and




                                     -8-
J-A16042-22


on October 8, 2020, the PCRA court filed an opinion and order formally

dismissing the petition. Fulton timely appealed.3, 4

                                               II.

                                               A.

       Before considering the merits of Fulton’s PCRA petition, we must first

determine whether the PCRA court properly found that it was untimely under

the PCRA’s jurisdictional time-bar. A PCRA petition, “including a second or

subsequent petition, shall be filed within one year of the date the judgment

becomes final.” 42 Pa.C.S. § 9545(b)(1). A judgment becomes final at the

conclusion of direct review, “including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking the review.” 42 Pa.C.S. § 9545(b)(3). Because

the timeliness requirements of the PCRA are jurisdictional in nature, courts

cannot address the merits of an untimely petition. See Commonwealth v.

Moore, 247 A.3d 990, 998 (Pa. 2021).



____________________________________________


3The PCRA court did not order Fulton to file a statement of errors, and it did
not file a supplemental opinion. See Pa.R.A.P. 1925.

4 “On appeal from the denial of PCRA relief, our standard and scope of review
is limited to determining whether the PCRA court’s findings are supported by
the record and without legal error.” Commonwealth v. Abu-Jamal, 941
A.2d 1263, 1267 (Pa. 2008), cert. denied, 555 U.S. 916 (2008) (citation
omitted). “A second or subsequent request for PCRA relief will not be
entertained unless the petitioner presents a strong prima facie showing that
a miscarriage of justice may have occurred.” Id. (citation omitted).


                                           -9-
J-A16042-22


      In this case, Fulton’s judgment of sentence became final on August 14,

2017, when his time to file a petition for writ of certiorari with the Supreme

Court of the United States expired.       See U.S.S.Ct.R. 13(1).       This PCRA

petition, Fulton’s second, was not filed until August 10, 2020, making it facially

untimely. To overcome the one-year time bar, “[i]t is [Fulton’s] burden to

allege and prove that one of the timeliness exceptions applies.” Abu-Jamal,

supra at 1268 (citation omitted). The timeliness exceptions include:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court
      of Pennsylvania after the time period provided in this section and
      has been held by that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii). Any petition invoking an exception must be

filed within one year of the date the claim could have been presented. See

id. at § 9545(b)(2).

      Although Fulton acknowledges the timeliness exceptions in his brief to

this Court, he utterly fails to address how they are applicable, instead arguing

the merits of his claims. (See Fulton’s Brief, at 10-55). However, in his PCRA

petition, he claimed the applicability of the governmental interference and

newly-discovered facts exceptions.       (See PCRA Petition, at 3).        Hence,


                                      - 10 -
J-A16042-22


although he has waived these arguments and failed to meet his burden to

plead and prove an exception’s applicability, for the sake of a comprehensive

review, we will consider their applicability.

      In his PCRA petition, Fulton invoked the newly-discovered facts and

governmental     interference   exceptions.       To   establish   governmental

interference, the petitioner must “plead[ ] and prov[e] the failure to previously

raise the claim was the result of interference by government officials, and the

information could not have been discovered earlier with the exercise of due

diligence.”   Abu-Jamal, supra at 1268.         A petitioner satisfies the newly-

discovered fact exception through pleading and proving that there were facts

that were unknown to him and that he exercised due diligence.               See

Commonwealth v. Bennett, 930 A.2d 1264, 1274 (Pa. 2007).                    “Due

diligence demands that the petitioner take reasonable steps to protect his own

interests; a petitioner must explain why he could not have learned the new

facts earlier with the exercise of due diligence.”          Commonwealth v.

Sanchez, 204 A.3d 524, 526 (Pa. Super. 2019) (citation omitted).

      First, Fulton claimed that his failure to raise his claims sooner was the

result of governmental interference, namely, the PCRA court’s failure to grant

retained counsel, Attorney Wimmer, an extension of time to amend his first

PCRA petition. (See PCRA Petition, at 3). However, as discussed more fully

above, in Fulton’s appeal of the dismissal of his first PCRA petition, this Court

found that his claim that the PCRA court abused its discretion in denying


                                      - 11 -
J-A16042-22


Attorney Wimmer’s request for a continuance lacked merit.5 (See Fulton,

2019 WL 3307920, at *6). Hence, Fulton is unable to establish governmental

interference on this basis. See Commonwealth v. Howard, 788 A.2d 351,

355 (Pa. 2002) (“We do not see how a proper court order can, in any fashion,

be perceived as governmental interference.”).

       Fulton also claimed that he can avail himself of the previously unknown

facts exception on the bases that he “could not have been aware that the

wallet belonging to the victim in the case was missing, or would not have been

presented for trial … where he was charged and convicted of robbery” and that

“counsel failed to present this in trial, or pre-trial motions or on appeal. PCRA

counsel also being ineffective.” (PCRA Petition, at 3).

       The PCRA court explains:

             [Fulton] avers he is entitled to review under the basis of the
       newly-discovered fact exception, on the grounds that he was
       previously unaware that the decedent’s wallet had gone missing.
       [Fulton’s] claim cannot succeed, as he fails to demonstrate that
       the evidence was previously unknown to him at the time of trial
       and that he raised the instant claim within one year of discovery.
       …    [P]hotographic evidence that the decedent’s wallet was
       recovered from the crime scene was shown to both [Fulton] and
       the jury at trial. [Fulton] fails to prove that the wallet in question
       has since gone missing, or how its alleged, subsequent
       disappearance entitles him to relief. The claim accordingly fails.

(PCRA Court Opinion, 10/08/20, at 8). We discern no abuse of discretion.


____________________________________________



5  Moreover, Fulton is due no relief on this claim because it was previously
litigated. See 42 Pa.C.S. § 9543(a)(3), 9544(a)(3).


                                          - 12 -
J-A16042-22


       Fulton admits that the Commonwealth introduced photographs of the

victim’s wallet at trial in 2014. (See Fulton’s Brief, at 13); (see also Trial Ct.

Op., at 8). He provides absolutely no explanation for why he was unable to

discover at that time that the wallet itself was allegedly missing or its contents.

Indeed, he does not identify when he became aware of the fact that the wallet

was allegedly missing or even if it was missing at all. The PCRA court properly

found that Fulton failed to establish that this was a fact that was unknown to

him to satisfy the newly-discovered facts exception.6 See Bennett, supra at

1274; Sanchez, supra at 526.

                                               B.

       Finally, we note that none of Fulton’s claims could overcome the PCRA

time-bar. To the extent that Fulton maintains that he is entitled to relief based

on his claims of ineffective assistance of counsel, it is well-settled that framing

a petitioner’s claim in terms of ineffectiveness will not save an otherwise

untimely filed petition from the application of the time restrictions of the PCRA.

See Commonwealth v. Robinson, 139 A.3d 178, 186 (Pa. 2016). Thus,




____________________________________________


6 We reiterate that, in any event, the wallet was not material to the case where
the robbery count was for Fulton’s theft of heroin from the victim. Moreover,
we agree with the PCRA court that Fulton is mistaken in his belief that the
robbery was necessary for his first-degree murder conviction. (See PCRA Ct.
Op., at 15).


                                          - 13 -
J-A16042-22


Fulton’s ineffective assistance of counsel claims cannot serve as a basis for

circumventing the PCRA’s timeliness requirements.7

       Neither could Fulton’s petition be saved by his Brady claim.8 While a

Brady claim may fall within the governmental interference exception, it must

be raised within one year of the date it could have been presented.      See

Commonwealth v. Breakiron, 781 A.2d 94, 98 (Pa. 2001). For a Brady

claim to fall under the governmental interference exception, the petitioner

must show that “the facts upon which the Brady claim is predicated were not

previously known to [him] and could not have been ascertained through due

diligence.” Abu-Jamal, supra at 1268 (citation omitted). The governmental

interference exception “does not require any merits analysis of the underlying

[Brady] claim. Rather, the exception merely requires that the ‘facts’ upon

which such a claim is predicated must not have been known to appellant, nor

could they have been ascertained by due diligence.” Id. (citation omitted).




____________________________________________


7 Any claims of trial or appellate counsel ineffectiveness are also waived for
his failure to raise them in his first PCRA petition.        See 42 Pa.C.S.
§§ 9543(a)(3), 9544(b).

8 Under Brady and subsequent decisional law, a prosecutor has an obligation
to disclose all exculpatory information material to the guilt or punishment of
an accused, including evidence of an impeachment nature. Commonwealth
v. Roney, 79 A.3d 595, 607 (Pa. 2013) (citation omitted). While we decline
to fully review the merits of Fulton’s Brady claim, it appears that the wallet
and its contents were not material where the Commonwealth’s theory was
that Fulton stole decedent’s heroin, not his money.


                                          - 14 -
J-A16042-22


       As stated previously, Fulton is unable to plead and prove the underlying

facts of his Brady claim, i.e., that the victim’s wallet was missing, the

Commonwealth failed to disclose this fact and that he could not have

ascertained this fact with the exercise of due diligence. Hence, even if he had

pleaded the governmental interference timeliness exception based on Brady

in this Court, it would have failed.9 See Abu-Jamal, supra at 1268.10

       Finally, Fulton does not argue that the trial court’s failure to order a PSI

or state its reasons for imposing his sentence formed any timeliness

exception.    (See Fulton’s Brief, at 49-55).      However, even if it could, the

underlying argument is waived for his failure to raise it in his direct appeal or

prior PCRA proceeding.        See Commonwealth v. Jordan, 182 A.3d 1046,

1050 (Pa. Super. 2018); 42 Pa.C.S. §§ 9543(a)(3), 9544(b). Furthermore,

the argument would lack merit because he was sentenced for first-degree

murder, which carries a mandatory sentence of life imprisonment; therefore,

as a practical matter, a PSI would not have affected the sentence.



____________________________________________


9 Fulton’s underlying Brady claim also is waived for his failure to raise it on
either direct appeal or in his first PCRA petition.          See 42 Pa.C.S.
§§ 9543(a)(3), 9544(b).

10 Fulton also appears to claim that the Commonwealth committed a Brady
violation or prosecutorial misconduct by failing to disclose that it had made a
deal with one of its key witnesses. (See Fulton’s Brief, at 44-49). Again, this
argument fails to satisfy Fulton’s burden to plead and prove a timeliness
exception because he does not identify when he allegedly became aware of
this fact or why he could not have discovered it sooner in the exercise of due
diligence.

                                          - 15 -
J-A16042-22


      Accordingly, for all these reasons, we conclude that the record supports

the PCRA court’s dismissal of Fulton’s second PCRA petition where he failed to

plead and prove the applicability of an exception to the PCRA’s time-bar. See

Abu-Jamal, supra at 1267.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/06/2022




                                    - 16 -